ACCEPTED
                                                                                         14-13-00492-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   12/29/2014 3:13:39 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                              NO. 14-13-00492-CV

                                                                          FILED IN
                                                       th          14th COURT OF APPEALS
                  In the Court of Appeals for the 14        District HOUSTON, TEXAS
                                Houston, Texas                     12/29/2014 3:13:39 PM
                                                                   CHRISTOPHER A. PRINE
                                                                            Clerk

                              ROBERT PRIMO,

                                                     Appellant,

                                       V.

              GREAT AMERICAN INSURANCE COMPANY,

                                                        Appellee.


     On Appeal from the 281st Judicial District Court of Harris County, Texas
                      Trial Court Cause No. 2011-64653


      APPELLEE’S FIRST OPPOSED MOTION TO EXTEND TIME
       TO FILE A MOTION FOR EN BANC RECONSIDERATION


      TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Pursuant to Rules 10.5(b) and 49.8 of the Texas Rules of Appellate

Procedure, Appellee, GREAT AMERICAN INSURANCE COMPANY, files this

its Opposed Motion to Extend Time to File a Motion for En Banc Reconsideration

(“Motion to Extend Time”), and in support thereof would respectfully show this

Court the following:




 
 


              A.             Current Deadline

              The current deadline for filing a Motion for En Banc Reconsideration (the

“Motion”) is Friday, January 2, 2015.

              B.             Length of the Extension Sought

              Appellee requests a thirty (30) day extension of time to file the Motion,

which, if granted, would make the Motion due on Monday, February 2, 2015.

              C.             Facts Explaining the Need for a 30-Day Extension

              This Court issued its opinions and judgment on Thursday, December 18,

2014. As a result, Appellee’s deadline to file the Motion is Friday, January 2,

2015. Consequently, Christmas Eve, Christmas Day, New Year’s Eve and New

Year’s Day all fell between the date this Court issued its opinions/judgment and

the current deadline to file the Motion.                       During that time period, Appellee’s

counsel’s office will only be open for six full business days – which is not

sufficient time for Appellee or its counsel to fully analyze the opinion/judgment

and prepare the Motion before the deadline.

              In addition, Appellee’s lead counsel (Stephen Venable) has family visiting

from out of state until January 2, 2015. He also has to prepare for an out of town

hearing in another matter on January 9, 2015,1 he has to draft responses to written


                                                            
1
   Breuer v. Brady Group, LLC, No. 268111-0 (169th Dist. Ct., Bell County, Tex.).
Appellee’s Motion to Extend Time to File a Motion for En Banc                     Page 2 of 5
Reconsideration
14-13-00492-CV
 


discovery requests served on his clients in three other matters before January 13,

2015,2 and he has to attend a mediation in another matter before January 16, 2015.3

              Accordingly, due to the Christmas/New Year’s holidays and the demands of

other personal and professional matters upon its lead counsel in late December

2014 and early January 2015, Appellee respectfully requests a 30-day extension of

time to and including February 2, 2015 to file the Motion. This extension is

requested to allow Appellee and its counsel sufficient time to evaluate this Court’s

opinions and judgment, and to prepare the Motion. The requested extension is not

sought for purposes of delay, but so that justice may be done.

              Appellee’s counsel conferred with pro se Appellant on December 29, 2014,

and Appellant advised he is opposed to the relief sought in this motion.

              D.             No Previous Extensions Sought or Granted

              No previous extensions have been sought or granted with respect to this

deadline.

                                                               PRAYER FOR RELIEF

              Wherefore premises considered, Appellee prays that this Court grant the

Motion to Extend Time and that Appellee’s deadline for filing a Motion for En

                                                            
2
   Formosa Plastics Corp. U.S.A. v. Palacios Marine & Industrial Coatings, Inc., No. 14-08-
   2242 (135th Dist. Ct., Calhoun County, Tex.); Williams v. Colvin, No. 2013-61612 (269th
   Dist. Ct, Harris County, Tex.); Expedited Logistics and Freight Services, LLC vs.
   Underwriters at Lloyd’s London, No. 2014-63826 (125th Dist. Ct., Harris County, Tex.).
3
Will. v. Colvin, No. 2013-61612 (269th Dist. Ct, Harris County, Tex.)
Appellee’s Motion to Extend Time to File a Motion for En Banc                      Page 3 of 5
Reconsideration
14-13-00492-CV
 


Banc Reconsideration be extended through and including February 2, 2015.

Appellee also prays for such other relief to which it may be justly entitled.

                                       Respectfully submitted,

                                       WALKER WILCOX MATOUSEK LLP

                                       By: /s/ Stephen O. Venable
                                            Stephen O. Venable
                                            State Bar of Texas I.D. #24056471
                                            1001 McKinney Street, Suite 2000
                                            Houston, Texas 77002
                                            Telephone: (713) 654-8001
                                            Telecopy: (713) 343-6571
                                            Email: svenable@wwmlawyers.com

                                       ATTORNEYS FOR APPELLEE




Appellee’s Motion to Extend Time to File a Motion for En Banc               Page 4 of 5
Reconsideration
14-13-00492-CV
 


                    CERTIFICATE OF CONFERENCE

      On December 29, 2014, I certify that I spoke with Robert Primo, pro se

Appellant, and he advised me that he was opposed to the relief sought in this

motion.


                                          /s/ Stephen O. Venable
                                          Stephen O. Venable



                        CERTIFICATE OF SERVICE

      This is to certify, pursuant to Rules 6.3 and 9.5 of the Texas Rules of

Appellate Procedure, a true and correct copy of the foregoing Motion to Extend

Time has been forwarded on the 29th day of December, 2014 to:

      Robert Primo, D.D.S.          – Facsimile & Electronic Filing Manager
      5023 Grape Street
      Houston, Texas 77096

                                    /s/ Stephen O. Venable
                                    Stephen O. Venable




Appellee’s Motion to Extend Time to File a Motion for En Banc       Page 5 of 5
Reconsideration
14-13-00492-CV